--------------------------------------------------------------------------------

Exhibit 10.2


AMENDMENT NO. 5


TO LICENSE AGREEMENT OF SEPTEMBER 27, 1996
BETWEEN THE REGENTS OF THE UNIVERSITY OF CALIFORNIA AND
SCIENTIFIC LEARNING CORPORATION
COVERING TRAINING AIDS FOR THE REMEDIATION OF LEARNING DISABILITES


Scientific Learning Corporation (“SLC" or “Licensee”) and The Regents of the
University of California (the “Regents”) have entered into an Exclusive License
Agreement, dated as of September 27, 1996, as amended by Amendment No. 1
effective as of January 1, 1999, Amendment No. 2, dated as of September 13,
2001, the consent letter dated August 7, 2003, Amendment No. 3, effective
September 30, 2003 and Amendment No. 4 effective October 1, 2006.  Such
Exclusive License Agreement, as thereby amended, is collectively referred to
herein as the “License Agreement”.


Amendment


The Regents and SLC agree to further amend the License Agreement as follows:


1.
Section 7.1 shall be amended to read in full as follows:



7.1  Effective commencing July 1, 2010, the Licensee shall also pay to the
Regents an earned royalty of three and one-half percent (3.5%) of the combined
Net Sales of SLC and Posit Science Corporation (formerly known as Neuroscience
Solutions Corporation) (“NSC”), which shall be reduced to three percent (3%) of
the combined cumulative Net Sales of SLC and NSC in excess of Two Hundred Fifty
Million dollars ($250,000,000), further reduced as provided in subsections 7.1.1
and 7.1.2 below.
 
7.1.1  To encourage Licensee and NSC to make use of the Regents’ Patent Rights
in their remaining limited term, the earned royalty rate will be reduced each
calendar year, subject to the following terms.  Effective July 1, 2010 and
October 1, 2010, the earned royalty rate shall be reduced by a quarter point
(0.25%) and effective at the beginning of each calendar quarter thereafter the
earned royalty rate shall be reduced by one-eighth point (0.125%); provided that
(a) the earned royalty rate shall not be less than 2.0% and (b) the rate
reduction shall occur only if the resulting total earned royalty for the
applicable year-to-date period, on the combined Net Sales of SLC and NSC exceeds
the earned royalty on such combined Net Sales for the corresponding prior year
period. For clarity, given the current 3.5% royalty rate and assuming no
additional reductions as provided in the introductory sentence of Section 7.1,
as long as the total earned royalty payment increases for each year-to-date
period compared to the prior year, the earned royalty rate will step down as
follows:
 
Period:
New Rate:
Q3 2010
3.25%
Q4 2010
3.00%
Q1 2011
2.875%
Q2 2011
2.75%
Q3 2011
2.625%
Q4 2011
2.5%
Q1 2012
2.375%
Q2 2012
2.25%
Q3 2012
2.125%
Q4 2012
2.00%


 
 

--------------------------------------------------------------------------------

 


7.1.2. With respect to Net Sales of NSC only, in the event of a new Bundled
Offering brought to market after July 1, 2010, in which NSC needs to pay
royalties to three or more patent holders because the Bundled Offering uses
royalty-bearing inventions from a variety of patent holders (the “Holders”), and
for which there are not List Prices for each element, royalties shall be
calculated as the otherwise applicable royalty rate multiplied by the product of
(i) Net Sales multiplied by (ii) the Patent Ratio (defined below).  As used
herein the “Patent Ratio” means a ratio in which the numerator is one (1) and
the denominator is the sum of the Holders, plus, if NSC patents are used, one.
For clarity, the parties agree that the Pass-Through Royalty and the base
Royalty are each counted as one Holder.
 
2.
This Amendment No. 5 shall become effective upon its signature by both parties,
and shall apply to periods starting July 1, 2010.



IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 5 in
duplicate originals by their duly authorized officers or representatives.


SCIENTIFIC LEARNING CORPORATION
 
THE REGENTS OF THE UNIVERSITY OF CALIFORNIA
                   
By
/s/ Linda L. Carloni
 
By
/s/ Joel B. Kirschbaum
 
      Linda L. Carloni
   
      Joel B. Kirschbaum
 
      Vice President and General Counsel
 
Title:
Director – OTM
         
Date:  
6/28/10
 
Date:  
6/25/10

 
 

--------------------------------------------------------------------------------